MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (BIA) denial of petitioner’s motion to reopen.
To the extent petitioner challenges the denial of her application for cancellation of removal, we lack jurisdiction to address those claims. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc) (holding that court of appeals lacks jurisdiction to review challenge to the underlying BIA decision where petition seeks review of denial of a motion to reopen). Accordingly, this petition for review is dismissed in part.
Moreover, a review of the record reflects that the questions raised by petitioner’s challenge to the BIA’s denial of the motion to reopen are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, respondent’s motion for summary disposition is granted. See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings shall state the new facts that will be proven at a hearing ... and shall be supported by affidavits or other evidentiary material.”).
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.